Citation Nr: 0627219	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.

FINDINGS OF FACT

1.	The veteran's right ankle disability is productive of 
degenerative joint disease, eversion deformity, pain, 
swelling, fatigue, weakness, and limitation of motion.
 
2.	The veteran's right ankle disability is not productive of 
any degree of ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R.§§ 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5003, 5270, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b)-(c); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim in a 
November 2003 letter, subsequent to the July 2002 rating 
decision.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has not been met in this case.  
However, the Board finds that any defect with respect to the 
timing was harmless error, and the veteran has not been 
prejudiced thereby.  The November 2003 letter complied with 
the content requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), and the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He has taken full 
advantage of those opportunities, filing several pages of 
argument and evidence during the processing of his claim, and 
his claim was readjudicated by the RO in the January 2004 
Statement of the Case (SOC).  Viewed in such context, 
notification after the decision that ultimately led to this 
appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran has had a "meaningful opportunity to 
participate effectively," and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Id. at 120-21.

The four content requirements have been satisfied, and the 
veteran has not alleged that VA failed in this regard.  The 
letter fulfilled the first content requirement by informing 
the veteran that to substantiate his claim for an increased 
rating, the evidence must show an increase in the severity of 
the veteran's current physical or mental disability.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO instructed the veteran to submit medical or other evidence 
showing an increase in persistent or recurrent symptoms of 
his disability, including medical treatment records and lay 
statements regarding observable symptomatology.  The RO also 
requested that the veteran provide the dates and places of 
treatment at VA facilities and sufficient identifying 
information regarding other records relevant to his claim 
that he would like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would assist him in 
getting any records, including VA or other medical records, 
employment records, or records from other Federal agencies, 
which the veteran told VA about; and that VA would help him 
obtain private treatment records if he filled out certain 
Release of Information forms that would authorize the RO to 
assist him in this regard, and the RO provided him with the 
forms.

Finally, the fourth content requirement has been met.  
Although the November 2003 letter that was provided to the 
veteran did not specifically tell him to provide any evidence 
in his possession that pertains to his claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran was instructed to submit medical 
"or other evidence" relevant to his claim, and the RO told 
him, "It's still your responsibility to support your claim 
with appropriate evidence."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date if an increase was 
granted for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  VA and private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  The veteran was provided with VA medical 
examinations in May 2002 and August 2003.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

Background

Medical notes from the Chillicothe VA Medical Center (VAMC) 
dated September 2001 indicate the veteran has a past medical 
history of chronic right ankle pain and was advised to take 
Vicodin as needed for the pain.
 
According to VAMC notes dated December 2001, the veteran 
complained of chronic right ankle pain, with stiffness in the 
mornings, progressing to moderate pain in the evenings.  The 
examiner found obvious deformity of the right ankle at the 
lateral malleolus with pain on dorsiflexion.

In March 2002, the veteran again reported right ankle pain.  
The VAMC examiner found full range of motion in his 
extremities.  X-rays of the right ankle showed a 15 degree 
lateral talar tilt with degenerative bone changes of the 
talus and osteoarthritis changes of the ankle joint with a 
small 1.5 cm bone cyst in the right calcaneum.

In a letter dated April 2002, the veteran's spouse wrote that 
the veteran exhibits constant pain due to his ankle and back 
conditions.  He is unable to walk the 75 to 80 feet between 
their house and garage, and he spends significant time on the 
couch because his ankle gives out and swells.

On examination at Highland Chiropractic in May 2002, the 
examiner noted that on ambulation, the veteran revealed an 
antalgic gait, favoring the right side, apparently due to 
altered function of the right ankle.

The veteran received a VA joints examination in May 2002.  He 
complained of constant right ankle pain that has become so 
severe over the past year that his medications are barely 
strong enough to help.  The veteran reported that the ankle 
is weak, it interferes with walking, and he has trouble 
holding his own weight.  The ankle is stiff in the morning to 
the point that the veteran cannot move it, and he explained 
that it takes a couple of hours for the joint to free up.   
He described the ankle as almost always swollen but never 
red; that it feels subjectively hot inside the joint, but 
cold and clammy to the touch; that the ankle gives out and he 
occasionally falls; that it will periodically lock in place; 
and that he experiences fatigue and lack of endurance in his 
right ankle.  The veteran reported flare-ups 5 days per week, 
usually occurring when walking the 74 feet to his garage, 
which last all night until he is able to fall asleep.  He was 
fitted for an ankle brace, but found it too painful and uses 
a cane instead.  The veteran stated that due to his ankle 
pain in combination with his other medical problems, he had 
to take early retirement from his position as a steel mill 
supervisor in 1991 because he could no longer climb stairs.  
He asserted that his ankle pain prevents him from walking for 
exercise which he needs for his heart condition; that he has 
difficulty sleeping due to the pain; that he cannot drive 
more than 40 to 50 miles without stopping to alleviate his 
ankle pain; and that he has difficulty with domestic tasks 
such as yard work.

On physical examination, the VA examiner found that the 
circumference of the right ankle was 26 cm, while the left 
ankle was 25 cm.  There was pain on any motion, most 
pronounced with dorsiflexion; additional limitation due to 
pain during a flare-up or on repetitive use; no objective 
evidence of effusion, instability, redness, heat, abnormal 
movement, or guarding of movement; evidence of 1+ pitting 
edema; and muscle weakness.  Right ankle dorsiflexion was 
3+/5; plantar flexion was 4+/5; the extensor hallucis longus 
was 4/5; and toe flexors were 5/5.  The ankle was tender to 
palpation under the lateral malleolus.  The veteran stood 
with his right foot everted and walked with a limp at the 
ankle with the foot in eversion.  There was functional 
limitation on standing and walking; no callosities, 
breakdown, or abnormal shoe wear pattern that would indicate 
abnormal weight bearing; no ankylosis; and no constitutional 
signs consistent with inflammatory arthritis.  Range of 
motion was as follows: dorsiflexion negative 45 degrees to 
active range of motion and negative 20 degrees to passive; 
passive range of motion marked by pain; plantar flexion 65 
degrees both active and passive.  There was no varus 
angulation, but there was a valgus angulation of 15 degrees 
of the os calcis in relationship with the long axis of the 
tibia and fibula.  The examiner provided a diagnosis of an 
eversion deformity and degenerative joint disease of the 
right ankle.

In a letter received July 2003, the veteran's spouse wrote 
that the veteran cannot be on his feet for more than 1 1/2 
hours per day, otherwise his ankle swells and he is unable to 
stand.  His ankle problems have hindered his ability to 
participate in his usual activities such as shopping, going 
to the flea markets, and going on vacation.
 
The veteran received a VA brain and spinal cord examination 
in August 2003.  The examiner observed that the veteran's 
gait was notable for walking with toes extended, but this 
normalized on tandem gait; that he presented with a cane that 
showed no signs of wear; and that he could rise to his toes 
and heels without difficulty.  X-rays of the right ankle 
taken in conjunction with the examination showed old 
subluxation of the talus which is tilted so that its upper 
surface is facing upward and medially; asymmetry of the joint 
space between the tibia and the talus; and severe 
degenerative changes between the tibia and the talus.  The 
examiner provided a diagnosis of status post remote trauma to 
the right ankle leading to an eversion deformity with severe 
degenerative joint disease and concluded that other than 
fatigue from walking, there were no disabling effects seen 
from the veteran's ankle or back conditions.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Such functional loss may also 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Id.; see DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995) (mandating consideration of functional loss due to 
pain on use or during flare-ups when rating a disability 
based upon the limitation of motion diagnostic codes).
 
With respect to joints in particular, an evaluation of 
disability shall address range of motion, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45; see Deluca, 8 Vet. App. at 207.  The intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability 
and to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran in this case is currently assigned a 20 percent 
disability rating under Diagnostic Code (DC) 5271 for marked, 
limited motion of his right ankle.  After a careful 
consideration of the evidence, the Board finds that a rating 
in excess of 20 percent is not warranted under the diagnostic 
codes applicable to his ankle impairment.

DC 5271 provides a maximum 20 percent rating for marked 
limitation of motion of the ankle.  There is no higher 
evaluation under this diagnostic code.  In order to warrant a 
rating greater than 20 percent for ankle impairment, the 
evidence must show ankylosis of the ankle.  38 C.F.R. 
§ 4.71a, DC 5270.

Under DC 5270, a 30 percent rating is warranted for ankylosis 
of the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 and 10 degrees; 40 
percent is awarded for ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a.

The record in case does not provide evidence indicative of 
ankylosis of the veteran's right ankle.  The disorder was not 
observed on X-rays taken in March 2002, and on VA examination 
in May 2002, the examiner made an explicit finding of no 
ankylosis of the right ankle.  A diagnosis of ankylosis was 
not provided at the August 2003 VA examination, nor was it 
noted on the contemporaneous X-rays.  While the veteran has 
been diagnosed with eversion deformity, the deformity alone 
cannot establish a rating under DC 5270 without ankylosis.  
As indicated by the range of motion findings at the May 2002 
VA examination, the evidence also does not establish 
functional loss equivalent to ankylosis of the right ankle, 
even with the noted muscle weakness and fatigue considered.  
In the absence of a finding of ankylosis, there is no basis 
for the assignment of a higher rating.  Accordingly, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim.

In reaching this decision, the Board has specifically 
considered the functional loss due to pain as reported by the 
veteran and his spouse and as addressed by the VA examiners.  
See Deluca, 8 Vet. App. 202.  However, when a veteran is 
assigned the maximum disability evaluation under a limitation 
of motion diagnostic code, as in this case under DC 5271, 
pain cannot be the basis for a further increase.  See Spencer 
v. West, 13 Vet. App. 376, 382 (2000).

The Board notes that the veteran's ankle could be rated under 
DC 5003 for degenerative arthritis, as at both the May 2002 
and August 2003 VA examinations, the veteran's right ankle 
was diagnosed with degenerative joint disease, substantiated 
by X-ray evidence.  Pursuant to DC 5003, however, 
degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Therefore, the veteran would still be rated under DC 5271, 
producing his current 20 percent evaluation.  Assigning a 
separate rating for his arthritis would constitute 
impermissible pyramiding.  See VAOPGCPREC 9-98,  6; 
38 C.F.R. § 4.14 (prohibiting pyramiding, which is the 
evaluation of the same disability or the same manifestation 
of a disability under different diagnostic codes).

The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
While the veteran has indicated that his ankle and back 
problems forced him into early retirement in 1991 due to his 
alleged inability to climb stairs, the claims folder does not 
contain objective evidence indicating his current right ankle 
impairment either serves as a complete bar to any form of 
gainful employment or would cause marked interference in 
finding such employment.  The record also does not show that 
the veteran's ankle requires frequent periods of 
hospitalization.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, entitlement 
to an initial disability rating in excess of 20 percent is 
denied.


ORDER

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


